Title: To Alexander Hamilton from George Washington, [24 April 1794]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, April 24, 1794]

Pay to the Secretary of State in pursuance of the Act providing for the relief of such of the Inhabitants of St. Domingo, resident within the U. S. as may be found in want of support, one thousand eight hundred dollars; being the remainder of the sum granted for that purpose by the above act, and to be applied to the furnishing the said Inhabitants with the means of returning to Saint Domingo.
Philada. the 24 day of April 1794
Geo: Washington

